Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to applicant’s amendment filed on January 28, 2022.

Status of claims
Claims 1-2, 4-14 and 16-26 are pending; of which claims 1-2, 4-14 and 16-26 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Ira S. Matsil (Reg. # 35272) on 02/23/2022.

The application has been amended as follows: 
The claims have been amended as follows:
1.	(Currently amended) A method performed by a first controller for providing security for a plurality of second controllers in an in-vehicle network, the method comprising:	transmitting an inherent information request to a suspicious controller of the plurality of second controllers for an inherent information of the suspicious controller, the inherent information request including a certificate assigned to the first controller;	receiving an encrypted inherent information of the suspicious controller from the suspicious controller, the encrypted inherent information having been encrypted with a public key associated with the certificate;	using a private key associated with the certificate to obtain a decrypted inherent information from the encrypted inherent information;		comparing the decrypted inherent information with a pre-stored inherent information; 	determining the suspicious controller to be an anomalous controller when the decrypted inherent information is different from the pre-stored inherent information;	in response to receiving an update request from a backend server for a specified controller out of the plurality of second controllers,[[;]] transmitting the inherent information request including the certificate assigned to an apparatus to the specified controller; and	performing a controller information update by receiving an encrypted inherent information of the specified controller from the specified controller, utilizing a private key associated with the certificate to obtain a decrypted inherent information from the encrypted inherent information, and updating the decrypted inherent information in correspondence with the specified controller.
2.	(Previously Presented) The method of claim 1, further comprising:	transmitting the certificate assigned to the first controller to the plurality of second controllers when the plurality of second controllers are initialized;	receiving encrypted inherent information of the second controllers from the second controllers, the encrypted inherent information of the second controllers having been encrypted with the public key associated with the certificate;	using the private key associated with the certificate to obtain decrypted inherent information of the second controllers from the encrypted inherent information of the second controllers; and	storing the decrypted inherent information of the second controllers in correspondence with the second controllers.
3.	(Canceled) 	
4.	 (Original) The method of claim 1, wherein the inherent information comprises at least one of a boot loader or MAC information of the suspicious controller, and is a hash value of information on the suspicious controller.
5.	 (Previously Presented) The method of claim 1, further comprising transmitting, to the backend server, information indicating that the suspicious controller is determined to be the anomalous controller so that the backend server in receipt of the information can take action to limit use of the suspicious controller.
6.	(Original) The method of claim 1, wherein a random value is added and encrypted when the inherent information is encrypted with the public key.
7.	 (Original) The method of claim 1, wherein the inherent information is stored as a table in matching relation with the plurality of second controllers, wherein the table is stored in a hardware security module (HSM) or stored after encryption.
8.	 (Original) The method of claim 1, further comprising transmitting the certificate and a random value together when the inherent information is requested.
9.	 (Previously Presented) The method of claim 1, wherein transmitting the inherent information request is performed upon receiving a verification request for the suspicious controller from the backend server.
10.	 (Original) The method of claim 1, wherein the encrypted inherent information is transmitted from the suspicious controller when the suspicious controller that has received the inherent information request succeeds in verifying the certificate.
11.	 (Previously Presented) The method of claim 1, wherein the suspicious controller is determined to be the anomalous controller upon receiving no response for a preset time from the suspicious controller that has received the inherent information request, or when the suspicious controller fails to verify the certificate.
12.	 (Original) A non-transitory computer-readable medium storing a computer program, including computer-executable instructions for causing, when executed in a processor, the processor to perform the method of claim 1.
13.	 (Previously Presented) An apparatus for providing security for a plurality of second controllers in an in-vehicle network, the apparatus comprising:	a request transmission unit configured to transmit an inherent information request to a suspicious controller out of the plurality of second controllers, the inherent information request including a certificate assigned to the apparatus;	an inherent information reception unit configured to receive an encrypted inherent information of the suspicious controller from the suspicious controller, the encrypted inherent information having been encrypted with a public key associated with the certificate;	an inherent information extraction unit configured to utilize a private key associated with the certificate for obtaining a decrypted inherent information from the encrypted inherent information having been received by the inherent information reception unit;	a storage unit configured to store inherent information of the second controllers in association with the second controllers;	a comparison unit configured to compare the decrypted inherent information extracted by the inherent information extraction unit with the inherent information having been stored in the storage unit;	a verification unit configured to determine the suspicious controller to be an anomalous controller when the comparison unit concludes that the decrypted inherent information is different from the inherent information having been stored in the storage unit; and	an update request transmission unit configured to be responsive to an update request from a backend server for a specified controller out of the plurality of second controllers, for transmitting the inherent information request including the certificate assigned to the apparatus to the specified controller; and	wherein a controller information update is performed by causing the inherent information reception unit to receive an encrypted inherent information of the specified controller from the specified controller, causing the inherent information extraction unit to utilize a private key associated with the certificate for obtaining a decrypted inherent information from the encrypted inherent information having been received by the inherent information reception unit, and updating the decrypted inherent information in the storage unit in correspondence with the specified controller.
14.	 (Previously Presented) The apparatus of claim 13, further comprising:	a certificate transmission unit configured to transmit the certificate assigned to the apparatus to the plurality of second controllers when the plurality of second controllers are initialized, 	wherein an initial setting is performed by causing the inherent information reception unit to receive encrypted inherent information of the second controllers from the second controllers, causing the inherent information extraction unit to utilize the private key associated with the certificate for obtaining decrypted inherent information from the encrypted inherent information received by the inherent information reception unit, and then storing the decrypted inherent information in correspondence with the second controllers.
15.	(Canceled) 	
16.	 (Original) The apparatus of claim 13, wherein the inherent information comprises at least one of a boot loader or MAC information of the suspicious controller, and is a hash value of information on the suspicious controller.
17.	 (Previously Presented) The apparatus of claim 13, further comprising a verification result transmission unit configured to transmit, to the backend server, a determination by the verification unit that the suspicious controller is the anomalous controller, wherein the backend server in receipt of the determination takes action to limit use of the suspicious controller.
18.	 (Previously Presented) The apparatus of claim 13, wherein a random value is added and encrypted when the inherent information is encrypted with the public key.
19.	 (Original) The apparatus of claim 13, wherein the inherent information is stored as a table in matching relation with the plurality of second controllers, wherein the table is stored in a hardware security module (HSM) or stored after encryption.
20.	 (Original) The apparatus of claim 13, wherein the certificate and a random value are transmitted together when the request transmission unit requests the inherent information.
21.	 (Previously Presented) The apparatus of claim 13, wherein the request transmission unit is configured to transmit the inherent information request upon receiving a verification request for the suspicious controller from the backend server.
22.	 (Original) The apparatus of claim 13, wherein when the suspicious controller that has received the inherent information request succeeds in verifying the certificate, the suspicious controller transmits the encrypted inherent information.
23.	 (Previously Presented) The apparatus of claim 13, wherein the verification unit is configured to determine the suspicious controller to be the anomalous controller upon receiving no response for a preset time from the suspicious controller that has received the inherent information request, or when the suspicious controller fails to verify the certificate.
24.	 (Currently amended) A system for providing security in an in-vehicle network, the system comprising:	a plurality of second controllers connected to an external device or an infrastructure to control a vehicle;	a backend server configured to request verification of a suspicious controller among the plurality of second controllers; and	a first controller configured to perform verification of the suspicious controller upon receiving a verification request for the suspicious controller from the backend server, wherein the first controller comprises a processor and a non-transitory computer-readable medium storing a computer program, including computer-executable instructions for causing, when executed in the processor, the processor to perform a method of providing security in the in-vehicle network comprising: 		transmitting an inherent information request to the suspicious controller of the plurality of second controllers for an inherent information of the suspicious controller, the inherent information request including a certificate assigned to the first controller;		receiving an encrypted inherent information of the suspicious controller from the suspicious controller, the encrypted inherent information having been encrypted with a public key associated with the certificate;		using a private key associated with the certificate to obtain a decrypted inherent information from the encrypted inherent information;			comparing the decrypted inherent information with a pre-stored inherent information; 		determining the suspicious controller to be an anomalous controller when the decrypted inherent information is different from the pre-stored inherent information; and		receiving an update request from the backend server for a specified controller out of the plurality of second controllers[[,]] and, in response to the update request, transmitting the inherent information request including the certificate assigned to an apparatus to the specified controller; and		performing a controller information update by receiving an encrypted inherent information of the specified controller from the specified controller, utilizing a private key associated with the certificate for obtaining a decrypted inherent information from the encrypted inherent information, and updating the decrypted inherent information in correspondence with the specified controller.
25.	 (Previously Presented) The system of claim 24, further comprising a hardware security module storing the inherent information as a table in matching relation with the plurality of second controllers.
26.	 (Previously Presented) The system of claim 24, wherein the method further comprises transmitting the certificate and a random value together when the inherent information is requested.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of “in response to receiving an update request from a backend server for a specified controller out of the plurality of second controllers, transmitting the inherent information request including the certificate assigned to an apparatus to the specified controller; and performing a controller information update by receiving an encrypted inherent information of the specified controller from the specified controller, utilizing a private key associated with the certificate to obtain a decrypted inherent information from the encrypted inherent information, and updating the decrypted inherent information in correspondence with the specified controller”. 
 Nakajima et al. (US PG-PUB No. 2020/0151972 A1) disclosed a method and system for in-vehicle authentication, implementing an authentication module performs configuration authentication for authenticating validity of a configuration for each electric control unit (ECU), and registers an ECU that has failed the configuration authentication in an authentication error list; and a determination module for determining an in-vehicle function that is realizable in the vehicle based on the authentication error list and a function correlation table which indicates correlation between an in-vehicle function realized in the vehicle and an ECU used to realize the in-vehicle function.
Hakuta et al. (US Pat. No. 10,708,062 B2) disclosed a method and system for authenticating in-vehicle electronic control devices implementing an in-vehicle communication device, an in-vehicle electronic control device, and an external information processing device. The electronic control device comprises a message generation unit, a message authentication code (MAC) generation unit, and a communication unit which sends message and the MAC information to the information processing device via the in-vehicle communication device. The information processing device comprises a message authentication code verification unit, a response code generation unit, and a communication unit which sends the response code to the electronic control device via the in-vehicle communication device. The electronic control device further comprises a response code verification unit for verifying received response code based on a common key.   
Takada et al. (US PG-PUB No. 2017/0302693 A1) disclosed a method and system for rewrite detection, implementing a rewrite detecting device which generates and transmits a random seed to an ECU, the ECU calculates a hash value using a predetermined hash function, and transmits the hash value to the rewrite detecting device. The ECU determines whether fraudulent rewrite has been performed based on the hash value received. 
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “in response to receiving an update request from a backend server for a specified controller out of the plurality of second controllers, transmitting the inherent information request including the certificate assigned to an apparatus to the specified controller; and performing a controller information update by receiving an encrypted inherent information of the specified controller from the specified controller, utilizing a private key associated with the certificate to obtain a decrypted inherent information from the encrypted inherent information, and updating the decrypted inherent information in correspondence with the specified controller”, within the claimed invention as a whole, as recited in claim 1, and similarly recited in claims 13 and 24.
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491